PROST, Circuit Judge.

ORDER

International Rectifier Corporation moves to lift the stay of the briefing schedule in this appeal. IXYS Corporation opposes and states that the damages judgment on review in this appeal should be vacated. International Rectifier replies.
The briefing schedule in this appeal, concerning the computation of damages by the United States District Court for the Central District of California in 00-6756-R, was stayed pending disposition of the related appeal concerning liability. In our recent decision concerning liability, we vacated-in-part and remanded-in-part the district court’s determinations regarding infringement. International Rectifier requests that we lift the stay of the briefing schedule in the damages appeal because any determinations therein might be pertinent to any future proceedings. IXYS argues that the damages judgment should be vacated because there is no liability judgment.
We agree with IXYS that the damages judgment should be vacated, subject to any further proceedings at the district court as may be appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The district court’s judgment is vacated and this case is remanded for further proceedings as may be appropriate.
(2) International Rectifier’s motion to lift the stay of the briefing schedule is moot.